
	
		II
		111th CONGRESS
		1st Session
		S. 2895
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 17, 2009
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To restore forest landscapes, protect old
		  growth forests, and manage national forests in the eastside forests of the
		  State of Oregon, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Oregon Eastside Forests Restoration,
			 Old Growth Protection, and Jobs Act of 2009.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Sec. 4. Forest management.
					Sec. 5. Watershed management.
					Sec. 6. Roads.
					Sec. 7. Eastside Forest Scientific and Technical Advisory
				Panel.
					Sec. 8. Eastside Landscape Forest Restoration
				Assessment.
					Sec. 9. Ecological restoration projects.
					Sec. 10. Collaboration.
					Sec. 11. Environmental analysis and expedited administrative
				review.
					Sec. 12. Biomass.
					Sec. 13. Local contracting.
					Sec. 14. Administration.
					Sec. 15. Authorization of appropriations.
				
			2.PurposesThe purposes of this Act are—
			(1)to conserve and restore the eastside
			 forests of the State;
			(2)to create an immediate, predictable, and
			 increased timber flow to support locally based restoration economies;
			(3)to make the eastside forests of the State
			 more resistant and resilient to, and to mitigate the effects of, climate
			 change;
			(4)to protect, restore, and increase old
			 growth forest stands and trees in the eastside forests of the State;
			(5)to expedite actions to conserve and restore
			 forests in the eastside forests of the State that achieve ecological objectives
			 and provide economic and social benefits;
			(6)to promote collaboration in communities of
			 the eastside forests of the State to support natural resource- and
			 restoration-based economies;
			(7)to streamline administrative processes for
			 ecological restoration projects in the eastside forests of the State that
			 result in improved forest and watershed health;
			(8)to conserve and restore the ecological
			 health and natural processes of aquatic and riparian ecosystems and watersheds
			 in the State;
			(9)to prioritize and strategically target
			 restoration projects to improve forest and watershed health in old growth
			 forests—
				(A)with uncharacteristic conditions;
			 and
				(B)located in the eastside forests of the
			 State;
				(10)to provide periodic independent review of
			 agency programs in carrying out this Act;
			(11)to recognize that the threats to forest
			 health, watershed health, and rural economies have reached an emergency status;
			 and
			(12)to ensure that Federal land managers in the
			 State are good neighbors to private landowners.
			3.DefinitionsIn this Act:
			(1)Advisory
			 panelThe term advisory
			 panel means the Eastside Forest Scientific and Technical Advisory Panel
			 established under section 7(a).
			(2)Collaborative groupThe term collaborative group
			 means an ad hoc association—
				(A)described in section 10; and
				(B)comprised of citizens of the State
			 who—
					(i)represent various interests of the State;
			 and
					(ii)as a condition of membership in the
			 collaborative group, have agreed to work cooperatively to effectuate the
			 purposes of this Act.
					(3)Covered areaThe term covered area means
			 any area of the State that is—
				(A)managed by the Chief of the Forest Service;
			 and
				(B)not covered by the Northwest Forest
			 Plan.
				(4)DecommissionThe term decommission means
			 the conduct of a restoration activity on a road to return the road to a more
			 natural state.
			(5)Emergency conditionThe term emergency condition
			 means a condition—
				(A)that results in an—
					(i)imminent risk to life or property;
			 or
					(ii)immediate impairment of the public use and
			 enjoyment of a trail, road, highway, or public facility; and
					(B)with respect to subparagraph (A)(ii), the
			 probability of effective remediation of which outweighs the benefits of the
			 knowledge of the public (including the benefits of public comment) regarding
			 the condition, as determined by the Secretary.
				(6)Forest healthThe term forest health means
			 conditions that enable forested land—
				(A)to be durable, resilient, and less prone to
			 uncharacteristic wildfire, insect, or pathogen outbreaks, while—
					(i)supporting ecosystem services and
			 populations of native species; and
					(ii)allowing for natural disturbances;
					(B)to maintain or develop species composition,
			 ecosystem function and structure, hydrologic function, carbon cycling, and
			 sediment regimes that are within an acceptable range that considers—
					(i)historic variability; and
					(ii)anticipated future conditions; and
					(C)to be resistant and resilient to
			 uncharacteristic events.
				(7)Forest planThe term forest plan means a
			 National Forest management plan under the National Forest Management Act of
			 1976 (16 U.S.C. 1600 et seq.).
			(8)Forest standThe term forest stand means a
			 contiguous area of trees that are sufficiently uniform in composition,
			 constitution, age, spatial arrangement, structure, or condition to be
			 distinguishable as a unit.
			(9)Indian tribeThe term Indian tribe has the
			 meaning given the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(10)INFISHThe term INFISH means the land
			 and resource management plan amendments made before the date of enactment of
			 this Act arising from the document—
				(A)entitled Inland Native Fish
			 Strategy;
				(B)published by the Department of Agriculture;
			 and
				(C)dated July 28, 1995.
				(11)Landscape scaleThe term landscape scale means
			 a scale that—
				(A)applies to a large geographic area that is
			 normally measured in terms of a watershed of approximately 25,000 acres or a
			 subbasin of approximately 1,000,000 acres; and
				(B)may exhibit similarities that enable
			 Federal forest managers to develop and implement management activities to
			 address issues relating to—
					(i)potential natural vegetation;
					(ii)surface features;
					(iii)water flow or distribution;
					(iv)wildlife; and
					(v)natural disturbances associated with
			 flooding, wind, or fire.
					(12)National Forest SystemThe term National Forest
			 System has the meaning given the term in section 11(a) of the Forest and
			 Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
			(13)Northwest forest planThe term Northwest Forest Plan
			 means the plan that is comprised of—
				(A)the Final Supplemental Environmental Impact
			 Statement on Management of Habitat for Late-Successional and Old-Growth Forest
			 Related Species Within the Range of the Northern Spotted Owl (2 volumes), dated
			 February 1994;
				(B)the Record of Decision for Amendments to
			 Forest Service and Bureau of Land Management Planning Documents Within the
			 Range of the Northern Spotted Owl, dated April 1994; and
				(C)the Standards and Guidelines for Management
			 of Habitat for Late-Successional and Old-Growth Forest Related Species Within
			 the Range of the Northern Spotted Owl, dated April 1994.
				(14)Old growthThe term old growth means the
			 oldest stage at which a plant community or a tree is capable of existing on a
			 site, given the frequency of natural disturbance events.
			(15)PACFISHThe term PACFISH means the
			 land and resource management plan amendments made before the date of enactment
			 of this Act arising from the document—
				(A)entitled PACFISH–Implementation of
			 Interim Strategies for Managing Anadromous Fish Producing Watersheds in Eastern
			 Oregon and Washington, Idaho, and Portions of California;
				(B)published by—
					(i)the Department of Agriculture; and
					(ii)the Department of the Interior; and
					(C)dated February 24, 1995.
				(16)Permanent
			 roadThe term permanent
			 road means a road—
				(A)constructed, reconstructed, maintained, or
			 operated on; and
				(B)that is determined by the Secretary to be
			 for an ongoing continuous or periodic use.
				(17)Plant association
				(A)In generalThe term plant association
			 means a description of the vegetation community that—
					(i)would potentially, in the absence of a
			 disturbance, occupy a site; and
					(ii)may be aggregated into 1 or more groups
			 based on similarities in plant species, composition, environment, and
			 productivity.
					(B)InclusionThe term plant association
			 includes, with respect to a forested site, species representing tree, shrub,
			 and herbaceous layers.
				(18)Restoration activityThe term restoration activity,
			 with respect to the decommissioning of a road, includes—
				(A)the reestablishment of former drainage
			 patterns;
				(B)the stabilization of slopes;
				(C)the restoration of vegetation;
				(D)the blocking of each entrance to the
			 road;
				(E)the installation of water bars;
				(F)the removal of culverts;
				(G)the reestablishment of
			 drainage-ways;
				(H)the removal of unstable fills;
				(I)the pulling back of road shoulders;
				(J)the scattering of slash on the
			 roadbed;
				(K)the elimination of the roadbed through the
			 restoration of natural contours and slopes; and
				(L)any other method that is designed to
			 address each specific condition of the road.
				(19)Restoration assessmentThe term restoration
			 assessment means the Eastside Landscape Forest Restoration Assessment
			 prepared under section 8(a).
			(20)SecretaryThe term Secretary means the
			 Secretary of Agriculture (acting through the Chief of the Forest
			 Service).
			(21)StateThe term State means the State
			 of Oregon.
			(22)Temporary
			 roadThe term temporary
			 road means a road that is—
				(A)constructed or reconstructed as part of any
			 project; and
				(B)not a permanent road, as determined by the
			 Secretary.
				(23)UncharacteristicThe term uncharacteristic
			 means, with respect to a wildfire, outbreak of insects or pathogens, or a level
			 of forest fuel, a wildfire, outbreak, or level of fuel the severity, size,
			 frequency, or quantity of which exceeds any similar natural process, event, or
			 condition as in existence before the date of Euro-American settlement of the
			 land on which the wildfire, outbreak, or level of fuel occurs.
			(24)Watershed healthThe term watershed health
			 means landscape conditions that enable riparian and aquatic ecosystems—
				(A)(i)to capture, store, and release water,
			 sediment, wood, and nutrients; and
					(ii)to provide for water temperatures that are
			 within the range of variability of the natural regimes for the processes
			 described in clause (i); and
					(B)to create and sustain functional riparian,
			 aquatic, and wetland habitats that are capable of supporting diverse
			 populations of native aquatic- and riparian-dependent species.
				(25)Wildland-urban interfaceThe term wildland-urban
			 interface has the meaning given the term in section 101 of the Healthy
			 Forests Restoration Act of 2003 (16 U.S.C. 6511).
			4.Forest management
			(a)Management goals
				(1)In generalFor the covered area, after considering the
			 best available science, the Secretary shall manage the forest, stream,
			 grassland, wetland, alpine, and other land and water located in the covered
			 area—
					(A)to conserve and restore the health, natural
			 structure, processes, and functions of the forests and watersheds located in
			 the covered area;
					(B)to reduce the risk of uncharacteristic
			 disturbances from fire, insects, and disease;
					(C)to allow for characteristic natural
			 disturbances; and
					(D)to increase the resistance and resiliency
			 of the covered land to uncharacteristic events.
					(2)Implementation
					(A)In generalTo achieve each goal described in paragraph
			 (1), the Secretary shall—
						(i)use landscape scale planning to implement
			 ecological restoration projects in the covered area; and
						(ii)carry out the implementation of each
			 ecological restoration project activity of the Secretary in a manner consistent
			 with the advice of the advisory panel.
						(B)ProjectsIn carrying out projects and other
			 activities to achieve each goal described in paragraph (1), the Secretary shall
			 consider methodologies that could potentially help achieve—
						(i)reduced basal areas in overstocked forest
			 stands;
						(ii)increased mean diameter of forest
			 stands;
						(iii)a forest composition that focuses on more
			 fire- and drought-tolerant species;
						(iv)restored historical levels of within-forest
			 stand spatial heterogeneity;
						(v)the conservation and restoration of old
			 growth;
						(vi)a reduced risk from uncharacteristic
			 wildfire, disease, climate change, and competition;
						(vii)the restoration and maintenance of historic
			 population levels of older trees;
						(viii)the restoration of ecologically sustainable
			 forest stands and landscapes to incorporate characteristic forest stand
			 structures and older tree populations;
						(ix)wood harvests to sustain adequate levels of
			 industry infrastructure;
						(x)the maintenance of sustainable and
			 fire-resilient conditions in perpetuity through active management (including
			 management through prescribed or wildland fire and mechanical
			 activities);
						(xi)ecologically appropriate spatial complexity
			 (including a range of open to dense forest patches at scales from the forest
			 stand to the landscape);
						(xii)spatial heterogeneity as an essential
			 element in restoring and sustaining forests and landscapes;
						(xiii)nonuniform effects by avoiding extensive
			 areas of uniform treatment except for certain treatments (such as broadcast
			 burns) that are carried out to enhance the spatial heterogeneity of the forest
			 site;
						(xiv)increased stakeholder participation through
			 collaborative groups; and
						(xv)appropriate understory plant community
			 composition and condition, including—
							(I)the restoration and maintenance of native
			 ground cover; and
							(II)the reduction of the potential for exotic
			 and other invasive species.
							(b)Prohibitions on removal of certain
			 trees
				(1)Larger treesSubject to paragraph (2) and except as
			 provided in paragraph (3), the Secretary shall prohibit the cutting or removal
			 of any live tree located in the covered area, the diameter of which exceeds 21
			 inches measured at breast height.
				(2)Smaller treesThe Secretary shall prohibit the cutting or
			 removal of a live tree located in the covered area, the diameter of which is
			 less than 21 inches measured at breast height, if the Secretary determines that
			 the prohibition is—
					(A)consistent with the goals described in
			 subsection (a)(1);
					(B)consistent with the advice relating to the
			 conservation and restoration of old growth provided by the advisory panel;
			 and
					(C)carried out in consultation with the
			 affected collaborative group.
					(3)Exceptions
					(A)Ecological exceptionThe Secretary shall permit the cutting or
			 removal of a tree described in paragraph (1) if the Secretary determines that
			 the cutting or removal of the tree is—
						(i)consistent with the goals described in
			 subsection (a)(1);
						(ii)consistent with the advice relating to the
			 conservation and restoration of old growth provided by the advisory panel;
			 and
						(iii)carried out in consultation with the
			 affected collaborative group.
						(B)Administrative exception
						(i)In generalThe Secretary shall permit the cutting or
			 removal of a tree described in paragraph (1) or (2) if the Secretary determines
			 that the cutting or removal of the tree is—
							(I)necessary to protect any life or
			 property;
							(II)necessary to provide for safe
			 administration or facilitate public enjoyment; and
							(III)necessary and incidental to any valid use
			 of National Forest System land if the Secretary avoids cutting protected trees
			 to the maximum extent practicable.
							(ii)Notice requirement
							(I)In generalSubject to subclause (II), the Secretary
			 shall provide to the public and each affective collaborative group notice and
			 an opportunity to comment before determining the existence of any exception
			 described in clause (i).
							(II)Emergency conditionsSubclause (I) shall not apply in the case
			 of an emergency condition.
							5.Watershed management
			(a)Delineation of riparian habitat
			 conservation areasEach
			 riparian habitat conservation area shall be delineated in each watershed for
			 all permanently flowing streams, lakes, wetlands, seeps, springs, and
			 intermittent streams as follows:
				(1)Fish-bearing streamsThe stream and the area on either side of
			 the stream extending from the edges of the active stream channel to—
					(A)the top of the inner gorge;
					(B)the outer edges of the 100-year
			 floodplain;
					(C)the outer edges of riparian vegetation;
			 and
					(D)the greater of—
						(i)a distance equal to the height of 2
			 site-potential trees; or
						(ii)a slope distance of not less than 300 feet
			 (600 feet, including both sides of the stream channel).
						(2)Permanently flowing nonfish bearing
			 streamsThe stream and the
			 area on either side of the stream extending from the edges of the active stream
			 channel to—
					(A)the top of the inner gorge;
					(B)the outer edges of the 100-year flood
			 plain;
					(C)the outer edges of riparian vegetation;
			 and
					(D)the greater of—
						(i)a distance equal to the height of 1
			 site-potential tree; or
						(ii)a slope distance of not less than 150 feet
			 (300 feet, including both sides of the stream channel).
						(3)Ponds, lakes, reservoirs, and wetlands
			 greater than 1 acreThe body
			 of water or wetland and the area to—
					(A)the outer edges of the riparian
			 vegetation;
					(B)the extent of the seasonally saturated
			 soil;
					(C)the extent of moderately and highly
			 unstable areas; and
					(D)the greater of—
						(i)a distance equal to the height of 1
			 site-potential tree; or
						(ii)a slope distance from the greater
			 of—
							(I)the edge of the maximum pool elevation of
			 constructed ponds and reservoirs; or
							(II)the edge of the wetland, pond, or
			 lake.
							(4)Seasonally flowing or intermittent streams,
			 wetlands less than 1 acre, landslides, and landslide-prone areas
					(A)In generalIn accordance with subparagraph (B), the
			 riparian conservation area described in this paragraph shall include features
			 with high variability in size and site-specific characteristics.
					(B)Minimum requirementsAt a minimum, the riparian conservation
			 area described in this paragraph shall include—
						(i)the extent of landslide and landslide-prone
			 areas;
						(ii)the intermittent stream channel and the
			 area to the top of the inner gorge;
						(iii)the intermittent stream channel or wetland
			 and the area to the outer edges of the riparian vegetation;
						(iv)with respect to key and priority
			 watersheds, as identified under PACFISH and INFISH, the area from the edges of
			 the stream channel, wetland, landslide, or landslide-prone area to a distance
			 equal to the greater of—
							(I)the height of 1 site-potential tree;
			 or
							(II)a slope distance of not less than 100 feet;
			 and
							(v)for watersheds not identified as key and
			 priority watersheds, as identified under PACFISH and INFISH, the area from the
			 edges of the stream channel, wetland, landslide, or landslide-prone area to a
			 distance equal to the greater of—
							(I)the height of 1 site-potential tree;
			 or
							(II)a slope distance of not less than 50
			 feet.
							(b)National Forest land
				(1)In generalWithin each parcel of National Forest
			 located within the covered area, the Secretary shall conserve and restore
			 aquatic and riparian resources as required by each applicable land and resource
			 management plan, as amended by PACFISH and INFISH.
				(2)ModificationsThe Secretary may modify the aquatic and
			 riparian protection requirements of any land and resource management plan that
			 applies to the covered area if the Secretary determines, after taking into
			 consideration the best available science, that a modification to PACFISH or
			 INFISH, as appropriate, would provide equivalent or additional protection with
			 respect to aquatic or riparian resources.
				(c)Authority of SecretaryIn determining whether a portion of a
			 project may occur in a riparian habitat conservation area, the Secretary may
			 permit short-term negative effects to aquatic or riparian conditions from
			 activities within the riparian habitat conservation area if the project is
			 designed—
				(1)in a manner that takes into consideration
			 the best available science; and
				(2)to accomplish the long-term restoration of
			 the riparian habitat conservation area.
				(d)EffectNothing in this Act—
				(1)supersedes any biological opinion that
			 addresses any land and resource management plan, as amended by PACFISH or
			 INFISH with respect to the covered area; or
				(2)modifies any requirement described in the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.).
				6.Roads
			(a)Permanent roads limitation
				(1)In generalExcept as provided in paragraph (2), the
			 Secretary may not construct a permanent road in the covered area.
				(2)ExceptionsThe Secretary may construct a permanent
			 road under paragraph (1) if—
					(A)the Secretary determines that—
						(i)the road is a justifiable realignment,
			 restoration, or correction to the placement of a permanent road that is—
							(I)in existence as of the date of enactment of
			 this Act; and
							(II)to be decommissioned; and
							(ii)the health of the affected forest or
			 watershed would be improved through the replacement of the road decommissioned
			 under clause (i)(II); or
						(B)the permanent road is incidental to other
			 valid uses relating to the National Forest System land on which the permanent
			 road is constructed if the Secretary, if no practicable alternative exists,
			 avoids the siting of the uses in any area that contains trees protected under
			 section 4(b).
					(3)Requirements for constructed permanent
			 roadsWith respect to each
			 permanent road constructed under this section, the Secretary shall ensure that
			 the effects on the health of each affected forest and watershed shall be
			 mitigated in a manner that—
					(A)is consistent with the best management
			 practices; and
					(B)takes into consideration the best available
			 science.
					(4)Classification of constructed and
			 reconstructed roadsThe
			 Secretary may not classify as permanent any road that is constructed or
			 reconstructed under this section if the Secretary determines that the Secretary
			 will remove and remediate the road by the completion date of the project that
			 required the construction or reconstruction of the road.
				(b)Temporary roads limitation
				(1)In generalIn accordance with paragraph (2), the
			 Secretary may construct a temporary road—
					(A)if the Secretary—
						(i)determines that—
							(I)the construction of the temporary road
			 would further the goals described in section 4(a)(1); and
							(II)after consideration of both ecological and
			 economic criteria, the construction of the temporary road would be reasonable;
			 and
							(ii)carries out the construction of the road in
			 a manner consistent with any advice or recommendation relating to roads
			 submitted to the Secretary by the advisory panel; or
						(B)if the Secretary determines that the
			 temporary road is incidental to other valid uses relating to the National
			 Forest System land on which the temporary road is constructed if the Secretary,
			 to the maximum extent practicable, avoids the siting of the uses in any area
			 that contains trees protected under section 4(b).
					(2)Requirements for constructed temporary
			 roads
					(A)In generalWith respect to each temporary road
			 constructed under this section, the Secretary shall ensure that the effects to
			 the health of each affected forest and watershed shall be mitigated in a
			 manner—
						(i)consistent with the best management
			 practices; and
						(ii)that takes into consideration the best
			 available science.
						(B)Decommissioning of roadsAs soon as practicable after the completion
			 date of a project the conduct of which required the construction of a temporary
			 road, the Secretary shall decommission the temporary road.
					(3)Classification of temporary
			 roadsThe Secretary may not
			 classify as permanent any temporary road described in this subsection unless
			 the Secretary constructs the permanent road in a manner consistent with
			 subsection (a).
				(c)Net road reduction
				(1)In generalIn developing ecological restoration
			 projects under this Act, the Secretary shall—
					(A)examine opportunities for, and achieve, a
			 net reduction in the permanent road system; and
					(B)to the maximum extent practicable, improve
			 forest and watershed health.
					(2)Reduction of existing roadsIn decommissioning and closing nonessential
			 roads pursuant to the restoration assessment or an ecological restoration
			 project, the Secretary shall, to the maximum extent practicable, improve forest
			 and watershed health.
				7.Eastside Forest Scientific and Technical
			 Advisory Panel
			(a)In generalNot later than 90 days after the date of
			 enactment of this Act, the Secretary shall establish an advisory panel—
				(1)to be known as the Eastside Forest
			 Scientific and Technical Advisory Panel; and
				(2)to advise periodically the Secretary,
			 collaborative groups, and the public regarding the development and
			 implementation of—
					(A)forest and watershed management
			 goals;
					(B)the restoration assessment; and
					(C)ecological restoration projects.
					(b)Composition
				(1)AppointmentThe advisory panel shall be composed of 7
			 members, each of whom shall be appointed by the Secretary, in consultation with
			 the appropriate committees of Congress.
				(2)Requirements
					(A)In generalIn appointing individuals under paragraph
			 (1), the Secretary shall ensure that—
						(i)the advisory panel shall consist of
			 individuals representing experts recommended by an institution of higher
			 education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a))) or a professional society; and
						(ii)each individual possesses expertise in a
			 field relating to—
							(I)forest ecology;
							(II)wildlife ecology;
							(III)aquatic and riparian ecology;
							(IV)silviculture;
							(V)road and logging engineering;
							(VI)ecological restoration;
							(VII)wildland fire;
							(VIII)ecosystem services economics;
							(IX)timber economics;
							(X)invasive species;
							(XI)soil science and geology;
							(XII)water quantity and water quality;
							(XIII)hydrology; or
							(XIV)forest carbon life-cycle.
							(B)Goals of SecretaryIn appointing individuals under paragraph
			 (1), the Secretary shall ensure that the collective appointment of the
			 individuals will result in—
						(i)the representation of a broad array of
			 fields described in subparagraph (A)(ii); and
						(ii)through the collaboration of the
			 individuals appointed under paragraph (1) with scientific, professional, or
			 technical experts, a broad coverage of the fields described in subparagraph
			 (A)(ii).
						(c)Duties
				(1)Recommendations report
					(A)In generalNot later than 180 days after the date on
			 which the Secretary establishes the advisory panel under subsection (a), the
			 advisory panel shall submit to the Secretary and make available to the public a
			 report that contains recommendations regarding the manner by which the
			 Secretary may best achieve the goals described in section 4(a)(1).
					(B)RequirementsIn carrying out subparagraph (A), the
			 advisory panel shall ensure that the recommendations contained in the
			 report—
						(i)are based on the best available science;
			 and
						(ii)provide management guidance to the
			 Secretary regarding—
							(I)various plant association groups;
							(II)the differing qualities to be protected and
			 restored in each plant association group;
							(III)terrestrial, aquatic, riparian, wildlife,
			 fish, vegetation, soil, carbon, and other resources to be protected;
							(IV)the types of restoration necessary and
			 desirable to restore forest and watershed health (including thinning,
			 prescribed and natural fire, and other appropriate activities);
							(V)instances during which the cutting of trees
			 described in section 4(b)(3)(A) would generally be considered to be
			 scientifically appropriate;
							(VI)instances during which the cutting of trees
			 described in section 4(b)(2) would generally not be considered to be
			 scientifically appropriate; and
							(VII)the size and scope of necessary interim,
			 experimental, and ecological restoration projects.
							(2)Administration
					(A)In generalSubject to subparagraph (B), to the maximum
			 extent practicable, the advisory panel shall achieve a consensus with respect
			 to each recommendation included in the report under paragraph (1).
					(B)Inclusion of dissenting
			 opinionsIf the advisory
			 panel fails to achieve a consensus with respect to any recommendation included
			 in a report under paragraph (1), the advisory panel shall include in the report
			 each dissenting opinion relating to the recommendation to enable the Secretary
			 to consider each opinion in making a management determination.
					(d)Report
				(1)In generalNot later than 5 years after the date of
			 enactment of this Act, the advisory panel shall submit to the appropriate
			 committees of Congress a report that contains—
					(A)an evaluation by the advisory panel with
			 respect to the implementation and effectiveness of this Act; and
					(B)recommendations to improve the
			 implementation or effectiveness of this Act (including any appropriate
			 legislative action) to further the purposes and goals of this Act.
					(2)RequirementsIn preparing the report under paragraph
			 (1), the advisory panel shall—
					(A)conduct an assessment regarding the
			 implementation and effectiveness of this Act with respect to—
						(i)quantitative and qualitative improvements
			 to forest and watershed health, including resiliency, aquatic function, and the
			 restoration of plant composition, structure, and function in the covered
			 area;
						(ii)the development of—
							(I)ecological restoration projects;
							(II)landscape scale planning efforts;
			 and
							(III)biomass utilization; and
							(iii)the maintenance of industry infrastructure;
			 and
						(B)determine whether tree protection criteria
			 not based on a diameter limitation would provide a stronger ecological basis
			 for cutting prohibitions, including whether switching to age-based or other
			 criteria would—
						(i)be feasible to administer; and
						(ii)provide a more scientifically sound basis
			 to protect forest and watershed health.
						(e)Public comment
				(1)In generalAs soon as practicable after the date of
			 receipt of the report under subsection (d)(1), the Secretary shall provide to
			 the public notice and an opportunity to comment on the report.
				(2)Summary of commentsNot later than 90 days after the date of
			 receipt of the report under subsection (d)(1), the Secretary shall—
					(A)prepare a detailed summary of the comments
			 received under paragraph (1);
					(B)submit in the report described in
			 subsection (d)(1) the summary described in subparagraph (A); and
					(C)make available to the public the report and
			 the summary in a variety of sources, including online.
					8.Eastside Landscape Forest Restoration
			 Assessment
			(a)In generalNot later than 2 years after the date of
			 enactment of this Act, in consultation with each applicable collaborative
			 group, the Secretary shall prepare an assessment to be known as the
			 Eastside Landscape Forest Restoration Assessment.
			(b)Restoration assessmentIn preparing the restoration assessment,
			 the Secretary shall—
				(1)consider—
					(A)the best available science; and
					(B)each applicable recommendation provided by
			 the advisory panel;
					(2)consider and address forest and watershed
			 health by plant association group or watershed;
				(3)characterize the health of forests and
			 watersheds;
				(4)identify any measure necessary to restore
			 forest and watershed health;
				(5)identify 1 or more proposed ecological
			 restoration project areas;
				(6)assess the road network in existence as of
			 the date of enactment of this Act to determine present and future needs, based
			 on consideration of—
					(A)projected funding levels; and
					(B)methods to hydrologically and ecologically
			 restore land and water by—
						(i)decommissioning unnecessary and undesirable
			 roads; and
						(ii)reducing the environmental impact of
			 necessary and desirable roads;
						(7)establish baseline, ecological, economic,
			 and social conditions;
				(8)prioritize restoration needs and ecological
			 restoration project areas; and
				(9)evaluate local infrastructure, workforce
			 capacity needs, and local economic value potential relating to comprehensive
			 forest restoration.
				(c)Requirements
				(1)Restoration planThe restoration assessment shall contain a
			 10-year restoration plan that is comprised of activities the conduct of which
			 will provide for the comprehensive ecological restoration of forest and
			 watershed health.
				(2)ConsistencyThe Secretary shall prepare the restoration
			 assessment in a manner consistent with—
					(A)the purposes of this Act;
					(B)the goals described in section 4(a);
					(C)sections 5 and 6;
					(D)any appropriate guidance provided to the
			 Secretary by the advisory panel; and
					(E)any other applicable law (including
			 regulations).
					(d)Public
			 commentIn preparing the
			 restoration assessment, the Secretary shall provide to the public—
				(1)a draft copy of the restoration assessment;
			 and
				(2)notice and an opportunity to comment on the
			 draft copy of the restoration assessment.
				(e)Effect on forest plansEach forest plan shall incorporate the
			 findings of the restoration assessment as each forest plan is revised or
			 amended.
			9.Ecological restoration projects
			(a)Ecological restoration projects
				(1)Implementation of projectsAs soon as practicable after the date of
			 enactment of this Act, in accordance with the restoration assessment, and in
			 consultation with the each appropriate collaborative group, the Secretary shall
			 prepare, approve, and implement 1 or more ecological restoration
			 projects.
				(2)Use of projectsThe Secretary shall use landscape scale
			 planning for ecological restoration projects in the covered area.
				(3)BoundariesTo the maximum extent practicable, in
			 defining a landscape located in the covered area, the Secretary shall—
					(A)use natural geographical and biological
			 boundaries; and
					(B)collaborate across administrative
			 boundaries as appropriate.
					(4)Prioritization
					(A)In generalIn accordance with subparagraph (B), the
			 Secretary shall prioritize ecological restoration projects based on the degree
			 to which the ecological restoration project would improve forest and watershed
			 health, based on—
						(i)dry and moist forest plant association
			 groups; and
						(ii)the need to maintain the industry
			 infrastructure that is necessary to carry out restoration activities under this
			 Act.
						(B)ConsiderationsIn carrying out subparagraph (A), the
			 Secretary shall consider the best available science and data in developing
			 projects and activities that would—
						(i)minimize and reduce the risk of
			 uncharacteristic fire and insect outbreaks, particularly if critical components
			 and values are at risk, including—
							(I)communities located in the applicable
			 wildland-urban interface; and
							(II)valuable forest structures (including old
			 growth and older mature trees);
							(ii)restore historic stand structure and
			 composition;
						(iii)improve the fire resiliency of the
			 stand;
						(iv)accelerate development of complex forest
			 structure in a young forest that has been simplified through past management,
			 including opportunities—
							(I)to create spatial heterogeneity (including
			 the creation of skips and gaps) using mechanical treatments to create wildlife
			 habitat; and
							(II)to retain biological legacies (including
			 large standing, downed, live, and dead trees);
							(v)assist in the implementation of community
			 wildfire protection plans developed by at-risk communities (as those terms are
			 defined in section 101 of the Healthy Forests Restoration Act of 2003 (16
			 U.S.C. 6511));
						(vi)prioritize hazardous fuels reduction and
			 vegetation management efforts to forest stands at a high or moderate departure
			 from the historical range of variability; and
						(vii)use the value of merchantable sawlogs and
			 biomass to help offset the cost of ecological restoration activities.
						(b)Expected outcome
				(1)In generalThe Secretary shall ensure that each forest
			 located in the covered area shall be the subject of not less than 1 ecological
			 restoration project that provides landscape scale work covering a gross
			 planning area of not less than 25,000 acres per year by the earlier of the date
			 that is—
					(A)1 year after the date of completion of the
			 restoration assessment; or
					(B)3 years after the date of enactment of this
			 Act.
					(2)Project requirementsEach project described in paragraph (1)
			 shall provide a minimum quantity of timber based on the need to maintain a
			 sustainable industrial capacity to perform the ecological restoration
			 activities under this Act.
				(3)Periodic reports
					(A)In generalNot later than 1 year after the date of
			 enactment of this Act and each year thereafter until the date on which the
			 interim period described in subsection (c) is concluded, the Secretary shall
			 submit to Congress a report on the progress of the restoration assessment and
			 the steps taken toward implementing ecological restoration projects.
					(B)Interim
			 periodIf the period
			 beginning on the date of enactment of this Act and ending on the date on which
			 the interim period described in subsection (c) is concluded is expected to
			 exceed 3 years, the Secretary shall include in the applicable reports under
			 subparagraph (A)—
						(i)an explanation of the reasons for
			 noncompliance with the deadlines established under this Act; and
						(ii)a description of further actions that are
			 necessary to implement this Act.
						(c)Interim projects
				(1)In generalUntil the date on which the Secretary
			 initiates mechanical treatments under an ecological restoration project in an
			 applicable National Forest (after the date of completion of a restoration
			 assessment with respect to the ecological restoration project), the Secretary
			 shall prepare, approve, and implement interim projects for all vegetation
			 management contracts (including commercial timber sales and stewardship
			 contracts) for the National Forest that are consistent with—
					(A)the prohibition on removal of certain trees
			 under section 4(b);
					(B)each limit on activities carried out within
			 a riparian conservation area described in section 5(a);
					(C)each limitation relating to permanent and
			 temporary roads under section 6; and
					(D)each recommendation of the advisory panel
			 determined by the Secretary to be appropriate for the interim project.
					(2)AppealsUntil the date on which the Secretary
			 initiates mechanical treatments under an ecological restoration project within
			 an applicable National Forest located in the covered area, the conduct of an
			 interim project shall not be subject to any administrative appeal.
				(3)Final decision of SecretaryThe final decision of the Secretary with
			 respect to any interim project shall be considered to be a final agency action
			 for the purpose of subchapter II of chapter 5, and chapter 7, of title 5,
			 United States Code (commonly known as the Administrative Procedure
			 Act).
				(4)Review periodNot earlier than the date that is 35 days
			 after the date on which the Secretary makes a final decision with respect to an
			 interim project, ground or vegetation disturbing activities may be commenced
			 under the project.
				(5)Implementation of interim projects
					(A)In generalFor each fiscal year until the date on
			 which the Secretary initiates mechanical treatments under an ecological
			 restoration project within each National Forest located in the covered area, to
			 address immediately concerns regarding forest health and the maintenance of
			 industry infrastructure to carry out ecological restoration projects under this
			 Act, to the maximum extent practicable, the Secretary shall prepare, offer, and
			 promptly implement 1 or more interim projects, or other projects, that—
						(i)are predominantly comprised of mechanical
			 treatment in the covered area—
							(I)for the first fiscal year after the date of
			 enactment of this Act, on not less than 80,000 acres;
							(II)for the subsequent fiscal year, on not less
			 than 100,000 acres; and
							(III)for the subsequent fiscal year, on not less
			 than 120,000 acres; and
							(ii)emphasize sawtimber as a byproduct.
						(B)Preparation activitiesUntil the date described in subparagraph
			 (A), the Secretary shall prioritize vegetation management, timber management,
			 and hazardous fuels reduction program activities within the covered area to
			 prepare, offer, and promptly implement interim projects in each National Forest
			 described in subparagraph (A).
					(C)Location of treated acresTo the maximum extent practicable, the
			 Secretary shall distribute the total number of acres of the treatment required
			 under subparagraph (A) based on the proportion that—
						(i)the quantity of acres of forest land within
			 the covered area at risk of uncharacteristic disturbances from fire, insects,
			 and disease outside of inventoried roadless areas in each National Forest;
			 bears to
						(ii)the total quantity of acres of forest land
			 within the covered area so at risk outside of those inventoried roadless
			 areas.
						(d)Experimental ecological restoration
			 projects
				(1)In generalNot later than 5 years after the date of
			 enactment of this Act, the Secretary shall prepare experimental ecological
			 restoration projects that are designed to use an age limitation that prohibits
			 the harvest of any tree the age of which is greater than 150 years.
				(2)Applicability of cutting
			 limitationThe cutting
			 limitation described in section 4(b) shall not apply to any ecological
			 restoration project carried out under this subsection.
				(3)Protocol
					(A)In generalIn accordance with subparagraph (B), to
			 develop ecological restoration projects under this subsection, the Secretary
			 shall establish a protocol to efficiently identify tree age.
					(B)RequirementsIn establishing the protocol under
			 subparagraph (A), the Secretary shall consider—
						(i)sampling trees within stands;
						(ii)establishing standards for use in
			 determining which stands meet applicable age definitions; and
						(iii)providing for a review by the advisory
			 panel.
						(4)Conduct of projects
					(A)In generalAs soon as practicable after the date
			 described in paragraph (1), in accordance with subparagraph (B), in
			 coordination with representatives of private industry and each applicable
			 collaborative group, the Secretary shall implement trial projects.
					(B)RequirementsThe Secretary shall design and carry out
			 each trial project in accordance with recommendations provided to the Secretary
			 by the advisory panel to generate data to assist the advisory panel in
			 preparing the review required under section 7(d).
					(C)Use of dataThe Secretary shall use data resulting from
			 the conduct of the trial projects—
						(i)to examine the feasibility of implementing
			 age limits at a broader scale; and
						(ii)to provide recommendations regarding the
			 manner by which future projects may be carried out more efficiently.
						(D)Periodic reportsThe Secretary shall periodically submit to
			 the advisory panel a report describing the data described subparagraph (B) for
			 use in the review required under section 7(d).
					10.Collaboration
			(a)Collaborative groups
				(1)EncouragementThe Secretary shall encourage the
			 establishment and maintenance of new and existing collaborative groups to
			 assist in—
					(A)the development and implementation of the
			 restoration assessment and ecological restoration projects; and
					(B)the implementation of this Act.
					(2)Recognition
					(A)ApplicationTo be considered by the Secretary to be a
			 recognized collaborative group for a specific area that is the subject of an
			 activity under this Act, a collaborative group shall submit to the Secretary an
			 application at such time, in such manner, and containing such information as
			 the Secretary may require.
					(B)Standards for recognitionTo recognize a collaborative group under
			 subparagraph (A), the Secretary shall ensure that the collaborative
			 group—
						(i)represents multiple interested individuals
			 who, in the aggregate, are comprised of diverse backgrounds and represent
			 various interests that include (at a minimum)—
							(I)environmental organizations;
							(II)timber and forest products industry
			 representatives; and
							(III)county governments (including an alternate
			 designated community representative);
							(ii)operates—
							(I)in a transparent and nonexclusive manner;
			 and
							(II)by consensus or in accordance with voting
			 procedures to ensure a high degree of agreement among participants and across
			 various interests; and
							(iii)requires a level of participation
			 sufficient to ensure that members of the collaborative group are adequately
			 informed before each vote.
						(C)Withdrawal of official recognition
						(i)Review of complaintsThe Secretary shall promptly review any
			 complaint brought by any member of the public that alleges that a collaborative
			 group recognized under subparagraph (A) has failed to meet any requirement
			 described in subparagraph (B).
						(ii)Effect of determinationIf the Secretary determines that an
			 allegation possesses adequate merit, the Secretary shall withdraw the
			 recognition of the collaborative group.
						(3)Public participationThe Secretary shall provide to the public
			 notice and an opportunity for comment regarding each proposed—
					(A)recognition of a collaborative group;
			 and
					(B)withdrawal of recognition of a
			 collaborative group.
					(4)Role of collaborative groupsIn carrying out this Act, the Secretary
			 shall consider the recommendations of each collaborative group recognized under
			 paragraph (2).
				(5)Multiparty monitoring
					(A)Authority of collaborative
			 groupsEach collaborative
			 group may monitor and evaluate each ecological restoration project carried out
			 under this Act.
					(B)Scope of evaluationIn carrying out an evaluation under
			 subparagraph (A), a collaborative group may assess each aspect of the
			 ecological restoration project, including—
						(i)the status of the development, execution,
			 and administration of the ecological restoration project;
						(ii)each specific accomplishment that has
			 resulted from the ecological restoration project; and
						(iii)each ecological, economic, and social
			 benefit, and the cost, to local communities and the Federal Government
			 resulting from the ecological restoration project.
						(C)ReportsA collaborative group may submit to the
			 advisory panel a report containing the results of the evaluation of the
			 ecological restoration project that is the subject of the evaluation.
					11.Environmental analysis and expedited
			 administrative review
			(a)In generalWith respect to each ecological restoration
			 project carried out in the covered area under this Act, the Secretary shall be
			 subject to each time line and process described in this section.
			(b)Environmental analysis
				(1)ApplicabilityEach ecological restoration project carried
			 out under this Act shall be subject to the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.).
				(2)Duty of SecretaryIf the Secretary prepares for an ecological
			 restoration project an environmental impact statement or similar analysis
			 required under the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Secretary shall, to
			 the maximum extent practicable, prepare an environmental impact statement in a
			 manner to ensure that not more than 1 statement is necessary.
				(c)Public notice and comment
				(1)In generalBefore the beginning of the public comment
			 period described in paragraph (4), the Secretary shall consult with
			 collaborative groups in developing ecological restoration projects.
				(2)Scoping documentsThe Secretary shall provide informative
			 scoping documents to facilitate early and effective public involvement and
			 collaboration.
				(3)Public noticeTo provide adequate notice to the public
			 during the scoping period, the Secretary shall, to the maximum extent
			 practicable, include the purpose and need, proposed action, each potential
			 issue, adequate maps, and any other necessary documentation to help the public
			 understand and comment on the location of proposed treatments, and the scope of
			 each ecological restoration project, under this Act.
				(4)Public comment
					(A)In generalIn accordance with subparagraph (B), the
			 Secretary shall provide notice and an opportunity for public comment on each
			 draft environmental impact statement or similar analysis prepared by the
			 Secretary under subsection (b)(2).
					(B)Comment periodsIn providing a period for public comment
			 under subparagraph (A), the Secretary shall—
						(i)for each categorical exclusion, provide a
			 period of not less 15 days;
						(ii)for each environmental assessment, provide
			 a period of not less than 30 days; and
						(iii)for each environmental impact statement,
			 provide a period of not less than 45 days.
						(5)Preparation of final documentAfter taking into consideration each
			 comment received under paragraph (4), and the recommendations of each
			 applicable collaborative group, with respect to the ecological restoration
			 project, the Secretary shall—
					(A)prepare a final document under the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) covering the ecological restoration
			 project; and
					(B)issue a proposed decision with respect to
			 the ecological restoration project.
					(d)Objections to ecological restoration
			 projects
				(1)Opportunity to objectBefore issuing a final decision with
			 respect to an ecological restoration project under this Act, the Secretary
			 shall permit persons described in paragraph (2) to submit to the Secretary
			 objections with respect to a proposed decision relating to the ecological
			 restoration project during a 30-day period beginning on the date on which the
			 Secretary issues a proposed decision under subsection (c)(5)(B).
				(2)Authorized personsA person may submit to the Secretary an
			 objection under paragraph (1) if the person submitted to the Secretary comments
			 during—
					(A)the development of the ecological
			 restoration project that is the subject of the objection; or
					(B)the comment period of the ecological
			 restoration project that is the subject of the objection.
					(3)Objection resolution meeting
					(A)In generalSubject to a request by a person who
			 submitted an objection under paragraph (1) or by the Secretary, and the
			 acceptance by the party receiving the request, the person and the Secretary may
			 conduct an objection resolution meeting.
					(B)Authority of applicable collaborative
			 groupMembers of a
			 collaborative group the jurisdiction of which covers land on which the conduct
			 of ecological restoration project that is the subject of an objection described
			 in subparagraph (A) is proposed may attend the objection resolution meeting
			 held under that subparagraph.
					(4)Deadline for final determination
					(A)In generalNot later than 30 days after the completion
			 of the objection period described in paragraph (1), the Secretary shall make a
			 final determination with respect to each objection submitted to the Secretary
			 under paragraph (1).
					(B)Failure to make final
			 determinationIf the
			 Secretary fails to make a final determination with respect to any objection
			 filed under paragraph (1) by the date that is 30 days after the date described
			 in that paragraph—
						(i)the objection shall be considered to be
			 denied; and
						(ii)the proposed decision that is the subject
			 of the objection shall be considered to be a final agency action for purposes
			 of subchapter II of chapter 5, and chapter 7, of title 5, United States Code
			 (commonly known as the Administrative Procedure Act).
						(5)Procedure
					(A)No objectionsIf no objection is submitted under
			 paragraph (1), on the date that is 30 days after the date on which the public
			 comment period described in that paragraph terminates, the Secretary shall
			 implement each ecological restoration project that is the subject of the public
			 comment period.
					(B)ObjectionsIf an objection is submitted under
			 paragraph (1)—
						(i)the Chief of the Forest Service may not
			 take any action to implement the ecological restoration project that is the
			 subject of the objection until the date on which a final determination is made
			 or considered to be made under paragraph (4); and
						(ii)after the date on which a final
			 determination is made or considered to be made under paragraph (4), the Chief
			 of the Forest Service may implement the ecological restoration project that is
			 the subject of the objection.
						(e)Judicial review
				(1)Expeditious completion of judicial
			 reviewIn the judicial review
			 of an action challenging an ecological restoration project developed under this
			 Act, Congress encourages the court of competent jurisdiction to expedite, to
			 the maximum extent practicable, the proceedings in the action with the goal of
			 rendering a final determination on jurisdiction, and (if jurisdiction exists) a
			 final determination on the merits, as soon as practicable after the date on
			 which a complaint or appeal is filed to initiate the action.
				(2)Consideration of potential short- and
			 long-term effectsIn weighing
			 each equity during the consideration of any request for an injunction that
			 applies to an agency action with respect to an ecological restoration project
			 carried out under this Act, the court reviewing the ecological restoration
			 project shall consider the impact to the ecosystem that could potentially
			 result from—
					(A)the short- and long-term effects of
			 undertaking the agency action; and
					(B)the short- and long-term effects of not
			 undertaking the agency action.
					(f)Implementation of ecological restoration
			 projectsGiven the large
			 backlog of acreage in need of ecological restoration in the covered area, the
			 Secretary shall promptly implement an ecological restoration project following
			 the final agency action.
			(g)LitigationAny person who has submitted a comment
			 regarding an interim project or an ecological restoration project may intervene
			 in any legal action that challenges the interim project or ecological
			 restoration project.
			12.Biomass
			(a)In generalNotwithstanding any other provision of law
			 (including regulations) relating to the use of biomass energy, in accordance
			 with each purpose and goal of this Act, and any applicable recommendation of
			 the advisory panel, the Secretary shall take such actions as are necessary to
			 further enhance the use of woody biomass in the covered area.
			(b)Regional biomass projects
				(1)In generalOn a determination by the Secretary that
			 forest conditions, commercial interests, and an adequate supply from a
			 combination of Federal and non-Federal sources indicate a viable economic
			 supply and demand for establishing a regional biomass project, the Secretary
			 may designate an area within the covered area in which—
					(A)the removal of biomass is necessary to
			 restore forest health; and
					(B)a sufficient volume of material is expected
			 to be available to support a 20 year-lifespan of capital investments for
			 biomass use.
					(2)Volume estimateThe Secretary shall develop an estimate of
			 the volume of biomass that—
					(A)consists of slash, brush, and any tree that
			 does not exceed the minimum size standards for sawtimber; and
					(B)can be supplied in a sustainable manner on
			 a contractual basis over a contract term of not more than 20 years.
					(3)Sense of CongressIt is the sense of Congress that biomass
			 industries arising from the conduct of this subsection will rely on Federal and
			 non-Federal forests for the supply of raw materials.
				(4)ContractsUpon the development of an estimate
			 required under paragraph (2), the Secretary may enter into a contract to supply
			 biomass over a term of not more than 20 years, with the option of making
			 adjustments after a period of 10 years based on supply conditions.
				13.Local contracting
			(a)In generalTo carry out restoration projects under
			 this Act, the Secretary shall, to the maximum extent practicable, through
			 agreements or contracts, enter into stewardship contracting projects.
			(b)DurationAn agreement or contract under subsection
			 (a) shall, to the maximum extent practicable, be in effect for a period of 20
			 years, with the option of adjustments after 10 years based on defined
			 benchmarks.
			(c)Performance and payment
			 guaranteesThe Secretary may
			 require performance and payment bonds as the Secretary determines to be
			 appropriate, the amounts of which shall be reduced as the subject contractor
			 achieves benchmarks established by the Forest Service.
			(d)Procurement procedureIn selecting a source for performance of an
			 agreement or contract under subsection (a), the Secretary shall—
				(1)comply with section 347(c)(1) of the
			 Department of the Interior and Related Agencies Appropriations Act, 1999 (16
			 U.S.C. 2104 note; Public Law 105–277);
				(2)consider past performance relating to the
			 purposes and goals of this Act; and
				(3)give preference to local businesses located
			 within a 100-mile radius of a National Forest where the project is
			 located.
				14.Administration
			(a)Effect on treaties or other laws
				(1)TreatiesNothing in this Act increases or diminishes
			 any right described in a treaty between an Indian tribe and the United
			 States.
				(2)Federal lawsExcept as otherwise provided in this Act,
			 nothing in this Act affects any Federal law (including regulations).
				(3)Relationship to other authority
					(A)In generalThe Secretary may use any authority
			 provided under another provision of law (other than this Act) to carry out
			 projects in a covered area.
					(B)Certain projectsIf the Secretary uses the authority
			 provided by sections 9 and 11 to carry out an interim or ecological restoration
			 project, the Secretary may not use authority provided under another provision
			 of law (other than this Act) to carry out the interim or ecological restoration
			 project.
					(b)Principal agency contact
				(1)SelectionThe Secretary shall select a Deputy
			 Regional Forester to serve as the principal agency contact for the
			 implementation of this Act.
				(2)DutiesThe Deputy Regional Forester shall—
					(A)serve as the point-of-contact for—
						(i)the advisory panel; and
						(ii)each collaborate group;
						(B)resolve disagreements between any
			 collaborative group and the forest officer that serves as the primary
			 point-of-contact of the collaborative group; and
					(C)facilitate communications among—
						(i)the advisory panel;
						(ii)collaborative groups;
						(iii)employees of the Forest Service; and
						(iv)any other stakeholders (including the
			 public).
						(c)Evaluative criteriaTo determine and ensure compliance with
			 this Act, the Secretary shall use the qualitative criteria described in section
			 4(a).
			15.Authorization of appropriations
			(a)In generalThere is authorized to be appropriated
			 $50,000,000 to carry out this Act, to remain available until expended.
			(b)Use of fundsNot more than 3 percent of the amount made
			 available under subsection (a) may be used to pay for costs arising from
			 overhead expenses of the Department of Agriculture.
			(c)Receipts
				(1)In generalReceipts from sales made under projects
			 authorized under this Act shall be retained and used by the Secretary to
			 conduct further planning and implementation of projects under this Act, without
			 further appropriation or fiscal year limitation.
				(2)Other receipt lawsNothing in this Act affects any other
			 Federal law governing the disposition of receipts.
				
